ON MOTION
ORDER
Anthony T. Lee moves without opposition for leave to proceed in forma pauperis.
We note that on September 17, 2010 this court received notice that Lee’s petition was then pending before the Merit Systems Protection Board. On October 26, 2010, the Board issued an order dismissing Lee’s petition on the ground that he moved to withdraw to seek review in this court.
Upon consideration thereof,
It Is Ordered That:
(1) The motion for leave to proceed in forma pauperis is granted.
(2) The Department of the Army should calculate the due date for its brief from the date of filing of this order.